t c memo united_states tax_court steven r estes petitioner v commissioner of internal revenue respondent docket no 16528-11l filed date steven r estes pro_se jonathan m hauck and william john gregg for respondent memorandum findings_of_fact and opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for tax years and unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for consideration are whether petitioner’s nonemployee compensation and wages constitute income under sec_61 whether petitioner is liable for additions to tax under sec_6651 and and a and whether respondent’s determination to proceed with collection actions regarding pettioner’s unpaid income_tax liabilities for tax years and was proper findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and the attached exhibits petitioner resided in maryland when he filed the petition petitioner did not file form sec_1040 u s individual_income_tax_return for tax years and petitioner did not have any federal_income_tax withheld from his income for tax years and but he did have dollar_figure withheld from his gross_income for tax_year petitioner did not make any estimated federal_income_tax payments for tax_year or for each tax_year in issue respondent prepared a substitute for return pursuant to sec_6020 on petitioner’s behalf using information reported by third-party payors in tax_year petitioner received dollar_figure in nonemployee compensation from pingho associates corp in tax_year petitioner received dollar_figure and dollar_figure in nonemployee compensation from the merge computer group inc and twin stars systems inc respectively in tax_year petitioner received dollar_figure in wages from adecco usa inc and dollar_figure in nonemployee compensation from twinstars corp on date respondent issued petitioner two notices of deficiency one for tax_year and the other for tax_year the notice_of_deficiency for tax_year determined a deficiency of dollar_figure and additions to tax pursuant to sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively the notice_of_deficiency for tax_year determined a deficiency of dollar_figure and additions to tax pursuant to sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively on date respondent issued petitioner a notice_of_deficiency for tax_year determining a deficiency of dollar_figure and additions to tax pursuant to sec_6651 and of dollar_figure and dollar_figure respectively all three notices of deficiency were mailed to petitioner at an address in arlington virginia the arlington virginia address was petitioner’s last_known_address as listed in respondent’s records when the notices were mailed all three notices of deficiency were returned to respondent unclaimed petitioner did not receive any of the notices of deficiency and did not file a petition in response to any of these notices on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to his income_tax liabilities for tax years and the levy notice was mailed to petitioner’s current address in silver spring maryland on date petitioner timely filed a form request for a collection_due_process or equivalent_hearing regarding the proposed levy action on date a settlement officer sent petitioner a letter scheduling a telephone conference call for date on date petitioner called the settlement officer during the telephone conference petitioner requested a face-to-face collection_due_process cdp hearing indicated that he wished to challenge the underlying liabilities with respect to all three years in issue and indicated that he never received a notice_of_deficiency for tax years and upon hearing petitioner’s contention that he did not receive any notice_of_deficiency the settlement officer ended the telephone conference in order to verify it after verifying that the notices of deficiency had been returned to respondent the settlement officer called petitioner on date and informed him that he could challenge the underlying liabilities and that his case would be reassigned to a new settlement officer on date a second settlement officer mailed a letter to petitioner scheduling a telephone conference call for date on date the settlement officer called petitioner the settlement officer indicated that he could not approve petitioner’s request for a face-to-face cdp hearing unless petitioner provided signed form sec_1040 for the years in issue declined petitioner’s request to tape record the cdp hearing and indicated that petitioner would not be permitted to challenge his underlying liabilities for tax years through because notices of deficiency had been mailed to his last_known_address petitioner declined to provide signed form sec_1040 on date a telephone cdp hearing was held between the settlement officer and petitioner petitioner was not allowed to challenge the underlying liabilities for tax years through or to tape record the cdp hearing on date the settlement officer mailed petitioner a letter containing copies of the notices of deficiency for tax years and on date respondent issued petitioner a notice_of_determination sustaining the proposed levy action on date petitioner filed a timely petition in his petition petitioner raised the following issues petitioner disputed the underlying liabilities for tax years through petitioner did not receive timely notice of the notices of deficiency for tax years through respondent was not authorized by law to prepare substitutes for returns the compensation petitioner received for tax years through was not income respondent did not specifically identify which provisions of the code make petitioner liable for federal_income_tax the settlement officer did not comply with the requirements of sec_6501 in conducting the cdp hearing respondent did not notify petitioner of his appeal rights and petitioner was not given an opportunity to dispute his underlying liabilities on date respondent filed a motion to remand this case to respondent’s appeals_office to hold a new cdp hearing on date we granted respondent’s motion and ordered respondent to provide a face-to-face cdp hearing at a reasonable and mutually agreed-upon date and time on date a third settlement officer mailed petitioner a letter scheduling a telephone conference call for date on date petitioner mailed a letter to the settlement officer requesting that the cdp hearing be held face-to-face at the appeals_office closest to his residence on date a face-to-face cdp hearing was held between the settlement officer and petitioner the settlement officer provided petitioner copies of the notices of deficiency and account transcripts for tax years through petitioner indicated that he wished to challenge the underlying tax_liabilities the settlement officer informed petitioner that he could challenge the underlying liabilities by providing form sec_1040 for tax years through petitioner declined to provide the settlement officer with any documents regarding his underlying liabilities on date the settlement officer issued petitioner a supplemental notice_of_determination sustaining the proposed levy action opinion sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after a notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify him or her of the secretary’s intention to make the levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 if the taxpayer requests a cdp hearing the hearing is conducted by the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 the court has jurisdiction to review the commissioner’s administrative determinations id i standard of review where the validity of the underlying tax_liability is properly at issue we review that matter de novo 114_tc_604 114_tc_176 a taxpayer may challenge the underlying tax_liability during a cdp hearing if he or she did not receive a statutory_notice_of_deficiency for the liability or did not otherwise have the opportunity to dispute the liability sec_6330 see also 122_tc_1 the court considers an underlying tax_liability on review only if the taxpayer properly raised the issue during the cdp hearing sec_301_6330-1 q a-f5 proced admin regs see also 129_tc_107 all three notices of deficiency were mailed to petitioner at an address in arlington virginia all three notices of deficiency were returned to respondent unclaimed because petitioner did not receive any of the notices of deficiency he was unable to file a petition in response to any of them with this court respondent has confirmed that petitioner did not receive copies of the notices of deficiency until his cdp hearing thus petitioner could properly challenge the underlying tax_liabilities at his cdp hearing respondent contends that petitioner had a prior opportunity to contest his liabilities at the supplemental cdp hearing during petitioner’s initial cdp hearing petitioner indicated that he would like to challenge his underlying liabilities for the years at issue but he was not allowed to do so at the supplemental cdp hearing petitioner also indicated that he wished to challenge the underlying tax_liabilities respondent acknowledged in the notice_of_determination that petitioner had raised issues concerning his underlying liabilities during the cdp hearing see cantrell v commissioner tcmemo_2012_257 at since petitioner did not receive statutory notices of deficiency for tax years through and did not otherwise have the opportunity to dispute the liabilities we review his underlying liabilities de novo the court reviews administrative determinations by the commissioner’s appeals_office regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite in determining abuse_of_discretion we consider whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the settlement officer murphy v commissioner t c pincite rather if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at ii petitioner’s underlying liabilities petitioner contends that the nonemployee compensation and wages he received for tax years through do not constitute income under sec_61 and that he is not liable for additions to tax under sec_6651 and and a a unreported income generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving those determinations are erroneous see rule a 290_us_111 in order to shift the burden the taxpayer must comply with all substantiation and recordkeeping requirements and cooperate with all reasonable requests by the commissioner for witnesses information documents meetings and interviews pursuant to sec_7491 see 116_tc_438 petitioner did not argue that the burden should shift and he failed to introduce credible_evidence that respondent’s determinations are incorrect the burden_of_proof remains with petitioner sec_61 provides that gross_income means all income from whatever source derived sec_61 includes as income c ompensation for services including fees commissions fringe_benefits and similar items the supreme court has held consistently that gross_income was used by congress to exert in this field ‘the full measure of the taxing power ’ 348_us_426 quoting 309_us_331 the individual earning the income is liable for the payment of the income_tax see 281_us_111 the taxpayer has the burden of demonstrating that his or her accession to wealth is exempt from taxation commissioner v glenshaw glass co u s pincite petitioner a resident of maryland is a taxpayer subject_to federal_income_tax who is obliged to file federal_income_tax returns and to pay federal_income_tax on his income specifically including nonemployee compensation and wages see sec_1 a a a see also 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable at trial respondent provided a number of forms 1099-misc miscellaneous income a form_w-2 wage and tax statement and other documentation that indicated that petitioner had received nonemployee compensation and wages for tax years through petitioner stipulated that he received nonemployee compensation and wages for tax years through in the amounts shown on the forms 1099-misc and form_w-2 and he did not provide any evidence to suggest that the amounts of income he received were different from the amounts stated in the notices of deficiency we find that petitioner’s nonemployee compensation and wages constitute income under sec_61 and we sustain respondent’s determinations b addition_to_tax under sec_7491 the commissioner has the burden of producing evidence with respect to a taxpayer’s liability for any addition_to_tax see higbee v commissioner t c pincite to meet this burden of production the commissioner must come forward with sufficient evidence that it is appropriate to impose the addition_to_tax id once the commissioner meets this burden the taxpayer must come forward with evidence sufficient to persuade this court that the determination is incorrect id respondent determined that petitioner is liable under sec_6651 for an addition_to_tax for failure to timely file a return for each year in issue sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference toward filing 469_us_241 respondent met the burden of production by introducing evidence that petitioner did not file timely returns for the years in issue petitioner did not introduce any evidence to explain his failure to do so consequently we sustain respondent’s determinations as to the sec_6651 addition_to_tax respondent also determined that petitioner is liable under sec_6651 for additions to tax for failure to timely pay tax shown on a return for each year in issue sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return that satisfies the requirements of sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir respondent met the burden of production by producing evidence that respondent prepared a substitute for return for petitioner for each year in issue each showed tax due and petitioner did not pay the amount of tax due by the payment due_date petitioner did not file a federal_income_tax return for any of the years in issue however respondent prepared a substitute for return on petitioner’s behalf for each of the three years in issue the substitutes for returns satisfy the requirements of sec_6020 for each year in issue the substitute for return respondent filed on petitioner’s behalf showed tax due petitioner did not have any federal_income_tax withheld from his income for tax years and petitioner was given credit for the dollar_figure withheld from his gross_income for tax_year however the tax_return for tax_year showed additional tax due petitioner did not make any estimated federal_income_tax payments for tax_year or consequently we sustain respondent’s determinations as to the sec_6651 additions to tax respondent also determined that petitioner is liable for additions to tax for failure to pay estimated_tax under sec_6654 for tax years and sec_6654 imposes an addition_to_tax on a taxpayer who underpays his or her estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 and d each required_installment of estimated_tax is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s tax_return for that year or if no tax_return is filed of his or her tax for such year or if the individual filed a tax_return for the immediately preceding_taxable_year of the tax shown on that tax_return sec_6654 a - c a taxpayer has an obligation to pay estimated_tax only if he or she has a required_annual_payment wheeler v commissioner t c pincite see also 121_tc_308 to meet the burden of production with regard to the sec_6654 addition_to_tax respondent must at a minimum produce evidence necessary to enable the court to conclude that petitioner had required annual payments for and see wheeler v commissioner t c pincite although petitioner did not file tax returns for the years in issue respondent provided copies of substitutes for returns prepared on petitioner’s behalf for tax years and both substitutes for returns showed tax due petitioner admits that he has not filed his tax returns for over a decade that he did not have sufficient federal_income_tax withheld by his employers for tax_year or and that he made no estimated_tax payments for tax years and respondent has met the burden of production establishing that petitioner was required to make estimated_tax payments for tax years and but failed to do so petitioner does not qualify for any of the exceptions listed in sec_6654 consequently we sustain respondent’s determinations as to the sec_6654 additions to tax iii the nonliability determinations following a cdp hearing the settlement officer must determine whether to sustain the collection action in this case the imposition of a levy in making that determination sec_6330 provides that the settlement officer must consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed levy action balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite we note that the settlement officer properly based his determination on the required factors the settlement officer verified that all legal and procedural requirements had been met considered the issues petitioner raised and determined that the proposed collection action appropriately balanced the need for the efficient collection of tax with the legitimate concern of petitioner that the collection action be no more intrusive than necessary petitioner contends that he is entitled to only one cdp hearing for a given tax period and that the supplemental cdp hearing constituted an invalid second cdp hearing for tax years and petitioner is essentially contending that we can review only the determination from the cdp hearing that gave rise to the petition in this case and that we committed error when we remanded this case for a supplemental cdp hearing it is well settled that a taxpayer is entitled to a single hearing under sec_6330 with respect to the year to which the unpaid liability relates sec_6330 130_tc_79 125_tc_14 however when the court remands a case to appeals the further hearing is a supplement to the taxpayer’s original sec_6330 hearing not a new hearing kelby v commissioner t c pincite the supplemental cdp hearing allows the parties to complete the initial section hearing while preserving the taxpayer’s right to receive judicial review of the ultimate administrative determination id we find that petitioner was provided only one cdp hearing for each of tax years and petitioner contends that respondent did not provide him with any admissible evidence to support the determination or with any statutory provisions that make him liable for a tax sec_6330 does not require the appeals officer to rely on any particular document in satisfying the verification requirement and does not require that the appeals officer actually give the taxpayer a copy of the documents upon which he or she relied 119_tc_252 118_tc_162 the settlement officer provided petitioner with a copy of a form_4340 certificate of assessments payments and other specified matters and a computer transcript for each tax_year in issue a form_4340 constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 115_tc_35 we have held specifically that it is not an abuse_of_discretion for an appeals officer to rely on a form_4340 nestor v commissioner t c pincite davis v commissioner t c pincite or a computer transcript of account schroeder v commissioner tcmemo_2002_ mann v commissioner tcmemo_2002_48 to comply with sec_6330 we find that the settlement officer provided petitioner with evidence of the determination petitioner contends that the substitutes for returns respondent prepared on his behalf are not valid tax returns under sec_6020 the secretary has the authority to execute a tax_return i f any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return sec_6020 provides that a ny return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes the secretary is authorized to determine a deficiency even when the taxpayer does not file a tax_return 65_tc_542 sec a proced admin regs we find that the substitutes for returns were valid tax returns we find that the settlement officer did not abuse his discretion in upholding the proposed collection action any contention we have not addressed is irrelevant moot or meritless to reflect the forgoing decision will be entered for respondent
